Order unanimously reversed on the law without costs and motion granted. Memorandum: In this personal injury action, defendants moved to compel plaintiff to demonstrate on a videotape the manner in which he was using a radial arm saw at the time he was injured. Supreme Court denied the motion without comment. The trial court is vested with broad discretionary powers in supervising disclosure, and absent an abuse of discretion, the court’s control of disclosure should not be disturbed (see, Dunlap v United Health Servs., 189 AD2d 1072, 1073). Nevertheless, where, as here, the court failed to set forth any reasons for its denial, we are unable to discern whether it exercised its discretionary authority on a proper basis (see, American Sec. Ins. Co. v Williams, 176 AD2d 1094, 1095). Exercising our authority to review questions of fact as well as questions of law (see, CPLR 5501 [c]), we conclude that defendants’ motion should have been granted. (Appeal from Order of Supreme Court, Niagara County, Mintz, J. — Discovery.) Present — Den-man, P. J., Fallon, Wesley, Doerr and Boehm, JJ.